In a proceeding styled as one “to correct clerical errors” in petitions designating petitioners as candidates in the Democratic Party Primary Election to be held on June 17, 1969, for the Party position of County Committeeman for the 14th Election District in the 3rd Ward of the City of New Rochelle, the appeal is from (1) a judgment of the Supreme Court, Westchester County, entered June 12, 1969, which granted the application and (2) an order of said court entered the same day which denied appellant’s motion (a) to vacate said *815determination granting the application and (b) to dismiss the petition in the proceeding. Judgment and order modified, on the law and the facts, by (1) striking from them the description of the proceeding as being one to correct clerical errors wherever it appears, and (2) substituting therefor the description of the proceeding as one to declare petitioners’ designating petitions valid. As so modified, judgment and order affirmed, without costs. We deem the proceeding to be one under section 330 of the Election Law to declare valid the original designating petitions as filed. We deem the errors in the jurat of the subscribing witness to be insubstantial and are of the opinion that they do not invalidate the petitions. Beldoek, P. J., Rabin, Benjamin, Munder and Martuscello, JJ., concur.